DETAILED ACTION
This communication is in response to the Application filed on 08/11/2020. Claims 1-14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9570090, 10102854, 10748537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Higbie (US 10152975) is cited to disclose activation/deactivation of the speech recognizer (i.e. speech acquiring) based on the end in response being played after which the speech recognizer reactivates (see claim 1, for example). As noted above, Tabata teaches the use of a button to start a conversation mode.  
	However, the cited prior art does not specifically teach the combination of limitations as recited in the independent claims. More specifically, the limitations of  “selecting, based on one or more properties of the response, a time period for the speech acquiring mode to last when the speech acquiring mode is automatically reactivated responsive to the first spoken input; determining, in response to the conversation mode being activated, to automatically re-activate the speech acquiring mode responsive to the first spoken input; automatically re-activating the speech acquiring mode responsive to the first spoken input and in response to determining to automatically re-activate the speech acquiring mode, wherein automatically re-activating the speech acquiring mode comprises causing the speech acquiring mode to last for the selected time period” as recited in claim 1 or the limitation of “wherein the metadata dictates that the speech acquiring mode is to be automatically reactivated after rendering of the content of the response; render the content in response to receiving the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Halman (US 2009/0054768) is cited to disclose activate and deactivation of mics based on word or phrase. Oomae (US 2011/0208330) is cited to disclose detection of a start and end keyword to determine start and end of speech recognition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
01/18/2022